Citation Nr: 0909567	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for claimed post-
traumatic stress syndrome (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The Veteran.



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1969. 

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in January 2007.  

The Board issued a decision in August 2007, finding that new 
and material evidence had been received to reopen the 
previously-denied claim of PTSD.  That action remanded the 
reopened claim to the RO for further development.  

Following the last RO adjudication in December 2008, the 
Veteran submitted additional evidence with a waiver of 
initial RO jurisdiction.  The Board has accepted this 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated bilateral hearing loss and 
tinnitus are shown as likely as not to be due to the exposure 
to acoustic trauma that began during the Veteran's active 
service.  

3.  The Veteran is shown to have a diagnosis of PTSD due to 
an identified stressor that he as likely as not experienced 
during his service in the waters off shore of the Republic of 
Vietnam.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by a bilateral hearing loss is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(c), 
3.385 (2008).  

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(c) (2008).  

3.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issues herein decided has been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  


Bilateral Hearing Loss and Tinnitus

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service (as opposed to intercurrent causes).  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Also, service connection may be presumed for some chronic 
disorders, including a sensorineural hearing loss (SNHL), 
where demonstrated to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Also, the 
threshold for normal hearing is between 0 and 20 decibels, 
and higher threshold shows some degree of hearing loss.  
Hensley, 5 Vet. App. at 155.  

Here, the Veteran's service treatment record (STR) includes 
the March 1965 entrance examination audiological evaluation 
results.  The Board notes that audiometric readings prior to 
November 1967 must be converted from ASA units to the modern 
ISO units.  Accordingly, the audiological evaluation results, 
adjusted to (modern) ISO units, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
 25
30
20
20
15
LEFT
25
30
20
20
15

The February 1969 discharge examination did not include 
audiometric readings.  Whisper and spoken voice test results 
were reported as 15 bilaterally. 

Following service, the Veteran underwent an audiological 
evaluation for VA in May 2005.  The audiologist did not 
provide the audiometer results, but provided diagnoses of a 
mild to moderate sensorineural hearing loss (SNHL) in the 
right ear, and a mild SNHL above 3000 Hz in the left ear.  
Word recognition scores were 96 percent right ear, and 92 
percent left ear.  

Then, in April 2006, the Veteran underwent a private 
audiological evaluation.  The audiologist reported hearing 
threshold acuity in graphical form, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
40 
60
45
-
40
LEFT
25
25
30
-
30

Speech recognition scores were 92 percent right ear and 92 
percent left ear.  In reviewing these results, a physician, 
Dr. JLP, noted hearing loss and tinnitus in the right ear.  
An accompanying report indicated a negative magnetic 
resonance imaging (MRI) examination of the internal auditory 
canals.  

In a January 2007 follow-up letter, Dr. JLP noted the results 
of the April 2006 audiogram and explained that the evidence 
showed SNHL in both ears, worse on the right.  He wrote that 
the pattern of hearing loss suggested noise exposure as the 
cause.  He also stated that the Veteran was exposed to "a 
lot of noise" during service.  

Finally, the Veteran underwent a VA audiological evaluation 
in October 2008.  The audiologist reviewed the claims file, 
including the Veteran's enlistment audiogram and post-service 
audiograms.  He also noted the Veteran's description of in-
service noise exposure and that the Veteran denied any post-
service noise exposure.  The audiologist reported hearing 
threshold acuity as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
55
40
30
30
LEFT
15
15
15
10
25

Speech recognition scores were 96 percent right ear and 100 
percent left ear.  The audiologist diagnosed a mild-to-
moderately severe SNHL in the right ear and mild HL in the 
left ear.  

Finally, the audiologist explained that the whisper and 
spoken voice test results in the discharge examination report 
were within normal limits.  However, those tests do not give 
ear or frequency specific date and do not rule out the 
presence of a high frequency hearing loss.  

Therefore, according to the examiner, "[i]t [was] possible" 
that noise exposure in-service negatively affected the 
Veteran's hearing.  However, any opinion regarding the 
etiology of the Veteran's hearing loss and tinnitus would be 
speculative, since the Veteran's STR did not include specific 
audiological data at discharge or any complaints of hearing 
loss or tinnitus during service.  

In support of his claim, the Veteran wrote in a March 2006 
statement that the noise of aircraft and naval guns aboard 
his ship caused the hearing loss and tinnitus.  

During his January 2007 Board hearing, the Veteran testified 
that he slept in a bunk directly under the flight deck, from 
which planes would take off and land during all hours of the 
day.  He further testified that he has greater hearing loss 
in his right ear because he slept on his left side, which, 
the Board notes, would have exposed his right ear to more 
significant acoustic trauma.  

Finally, he was not given hearing protection, even though he 
went to all parts of the ship, including places with 
equipment, motors, and other types of loud noise.  

In reviewing the various hearing test results since 2005, the 
Veteran is shown to have met the criteria for hearing loss 
disability in each ear in accordance with the requirements of 
38 C.F.R. § 3.385, and given veteran's assertions and his 
military occupational specialty shown during service 
("DCFN" or damage control fireman, see below), the Board 
finds that service connection for bilateral hearing loss and 
tinnitus is warranted.  

Although the STR does not show evidence of bilateral hearing 
loss or tinnitus during service, the more recent medical 
evidence provides a medically sound basis for attributing 
such disability to service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992) (the absence of in-service evidence of 
hearing loss is not fatal to a claim for that disability); 
Hensley, 5 Vet. App. at 159.  

The Board accordingly finds the evidence to be in relative 
equipoise in showing that the currently demonstrated 
bilateral hearing loss and tinnitus as likely as not are due 
to his exposure to acoustic trauma during active duty.  By 
extending the benefit of the doubt to the Veteran, service 
connection for bilateral hearing loss and tinnitus is 
warranted.  

As the evidence is found to be evenly balanced as to this 
matter, the benefit of the doubt doctrine may be favorably 
applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


PTSD

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

In this case, the medical evidence of record includes a 
competent diagnosis of PTSD.  First, a May 2004 VAMC Mental 
Health Clinic (MHC) psychiatric intake evaluation by Dr. EJK 
provided a diagnosis of PTSD.  

In addition, the Veteran underwent a VA PTSD examination in 
October 2008.  The Veteran reported a stressor involving a 
firemain rupture aboard the USS Yorktown (discussed in detail 
herein below).  On mental status examination, the examiner 
noted that the Veteran gave him no reason to doubt the 
information provided.  

The examiner also reported that the Veteran displayed some 
anger and became increasingly upset and tearful when talking 
about his stressors.  Based on his examination, the examiner 
provided a diagnosis of chronic PTSD.  He also determined 
that a clear nexus existed between the Veteran's reported 
stressor and his PTSD symptomatology; he could find no post-
service evidence to account for the symptomatology.  

Since the evidence includes a competent diagnosis of PTSD and 
a link between the current symptoms and an in-service 
stressor, the Board finds that the first and second elements 
of service connection for PTSD are satisfied.  See 38 C.F.R. 
§ 3.304(f).

However, the Board is not required to grant service 
connection for PTSD just because a physician or other health 
care professional has accepted the Veteran's description of 
his active service experiences as credible and diagnosed the 
Veteran as suffering from PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).

Rather, the Veteran must still present credible supporting 
evidence establishing the occurrence of a recognizable 
stressor during service.  The evidence necessary to establish 
this element varies depending on whether the Veteran 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  

If the Veteran's claimed stressor relates to an event in 
which he engaged in combat with the enemy, his lay testimony, 
alone, is sufficient to verify the claimed in-service 
stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines 
v. West, 11 Vet. App. 353 (1998).  

In this case, the Veteran has not identified a stressor 
related to combat with the enemy.  Nor do his service 
personnel record (SPR) or STR provide evidence of combat with 
the enemy.  

The Board notes that the Veteran's DD 214 establishes that he 
received the National Defense Service Medal, Vietnam Service 
Medal with Two Bronze Stars, and the Vietnam Campaign Medal.  
However, the SPR includes a February 1968 entry showing that 
the Veteran was authorized to wear the Vietnam Service Medal 
with two bronze stars for his service from February 1966 to 
July 1966.  

The Veteran has identified two stressors.  First, he asserted 
that he witnessed a jet catch fire and crash on the deck of 
his ship.  According to the Veteran, the pilots were lost or 
died.  Later, he bumped into the bodies, which were being 
kept in the "reefers," while taking soundings.  Afterward, 
he witnessed the burial-at-sea, which bothered him.  

Second, the Veteran described an incident in which a firemain 
ruptured causing flooding in several compartments.  Since he 
was a damage controlman in the Repair Division of his ship, 
the USS Yorktown, he was involved in repairing the rupture.  
In his August 2005 stressor statement, the Veteran explained 
that he was in water up to his knees and thought the ship was 
going to sink.  

When a claimed stressor is not related to combat, a veteran's 
lay statements alone are not sufficient to establish the 
occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Rather, the record must contain service records 
or other corroborative evidence substantiating the Veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West, 7 Vet. App. 76; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).

The Veteran's service records establish that he served in the 
offshore waters of the Republic of Vietnam, and was assigned 
to the USS Yorktown from March 1966 until his discharge in 
February 1969.  

His DD 214 listed his military occupational specialty (MOS) 
as DC0000/0000 (860 Carpenter); his rating at discharge was 
DCFN (Damage Control Fireman).  

The RO requested verification of the Veteran's claimed 
stressors from the Center for Unit Records Research (CURR), 
based on the information he provided.  According to the CURR 
response, the 1967 history of the USS Yorktown established 
that the ship was located at the Naval Shipyard, Long Beach, 
California, in March 1967.  The deck logs did not mention a 
jet crash.  

The only incident noted was a fire in March 1967 caused by 
wires igniting in a heat fan.  CURR was unable to verify that 
the Veteran bumped into dead bodies in the ship's "reefer," 
or that a firemain ruptured.  

The Board notes that the RO did not request CURR to research 
the Veteran's claimed stressors for the year 1968, even 
though he identified that they occurred in either 1967 or 
1968.  

First, as noted above, the medical evidence does not link the 
Veteran's present PTSD symptoms to the claimed stressor 
involving a jet crash.  The examiner only noted the Veteran's 
claimed stressor involving a firemain rupture.  In addition, 
the examiner specifically stated that there was a clear nexus 
between the Veteran's claimed "stressor" and his PTSD 
symptomatology.  See 38 C.F.R. § 3.304(f).  In other words, 
the examiner did not identify a second stressor.  

Service connection is also not warranted with regard to the 
Veteran's first claimed stressor, since he has provided 
inconsistent accounts of the incident.  In his August 2005 
stressor statement, he indicated that he witnessed the jet 
crash.  During his January 2007 Board hearing, the Veteran 
first testified that there was "fire and crashing and stuff 
like this."  

Later during the hearing, however, he could not remember if 
the plane actually hit the ship or if the jet missed the ship 
and crashed into the ocean.  He was also unsure if the crash 
occurred while the jet was taking off or landing.  Moreover, 
he could not remember any incidents in which he had to deal 
with an onboard fire.  

Therefore, even though this event could be objectively 
verified, the Board finds that the Veteran's account of 
having witnessed the crash is not credible.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) (the Board must determine 
whether evidence is credible); Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) (In weighing credibility, VA may consider 
interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness).  

For this reason, the Board also finds that a remand to 
attempt to verify the jet crash is not warranted.  

In relation to the jet crash, the Veteran also asserted that 
he bumped into the body of the pilot while in the "reefer," 
and that he witnessed the burial-at-sea funeral.  Anecdotal 
experiences, such as these, cannot be verified independently.  
See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal 
incidents, although they may be true, are not researchable.  
In order to be researched, incidents must be reported and 
documented.") 

The Veteran submitted a December 2008 buddy statement 
authored by a shipmate, RCH, who indicated that he served on 
the USS Yorktown from September 1965 to March 1969.  RCH 
wrote that a pilot, whose body had been recovered from the 
sea, was stored in the "reefers."  Repair division crewmen 
were required to take void readings or soundings, which were 
located throughout the ship, including in the "reefers."  

The record also includes a separate December 2008 buddy 
statement from Mr. SJ, who wrote that a plane crashed over 
the bow of the ship and that a burial-at-sea followed.  

The Board finds that these buddy statements are not competent 
evidence in support of the Veteran's first claimed stressor.  
First, RCH wrote that he was the Veteran's shipmate, but he 
did not establish that he actually knew the Veteran at that 
time.  

In addition, although he identified that a downed pilot's 
body was stored in the ship's "reefer," where crewmen 
needed to go to take void readings or soundings, RCH did not 
indicate that the Veteran, himself, went into the "reefer" 
at that time.  Finally, neither RCH nor SJ established that 
the Veteran was present during the downed pilot's burial-at-
sea.  

In short, service connection for PTSD with regard to the 
Veteran's alleged stressor involving a jet crash is not 
warranted, since record does not provide objective evidence 
verifying the Veteran's first claimed stressor or medical 
evidence establishing a nexus between the claimed stressor 
and the Veteran's current symptomatology.  

With regard to his second claimed stressor, involving a 
firemain rupture, the record includes a citation awarded to 
Mr. SJ, for "outstanding performance of duty" on March 28, 
1968.  The citation further described the incident as a 
firemain rupture, which caused progressive flooding, during 
which SJ assisted the repair party in controlling the 
flooding.  

In a statement received by the RO in January 2001, the 
Veteran wrote that SJ received the citation because he was 
not required to help during the incident.  The Veteran, on 
the other hand, did not receive a citation because it was his 
responsibility to be there.  

As noted, the record also includes a December 2008 buddy 
statement from SJ, who was the sailor who received the above 
noted citation.  SJ wrote that he and the Veteran were 
involved in the incident involving a ruptured firemain.  They 
had to go into the compartment and de-energize the 
electricity, then clamp the leak.  He explained that he and 
the Veteran were good friends and he noticed that the Veteran 
seemed "moody" and withdrawn after the incident.  

In further support, RCH wrote in his December 2008 buddy 
statement, cited above, that the Veteran was on duty in the 
repair party when a firemain ruptured in March 1968.  

The Board finds that these buddy statements are satisfactory 
verification of the non-combat stressor, involving a firemain 
rupture in March 1968, claimed by the Veteran.  See West, 7 
Vet. App. at 76; Zarycki,  6 Vet. App. at 98.  Accordingly, 
the record includes a competent diagnosis of PTSD and medical 
evidence establishing a nexus between the current 
symptomatology and the verified in-service stressor.  

In conclusion, when there is a proximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 55.  

In this case, the evidence is at least in equipoise, and the 
benefit-of-the-doubt rule applies.  Gilbert, 1 Vet. App. at 
55; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The 
Board accordingly finds that the claim of service connection 
for PTSD must be allowed.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  

Service connection for post-traumatic stress syndrome is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


